DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke (US 10232973 B2).
Regarding claims 11-14, Burke teaches a tray for holding a food product and a method of making comprising the steps of providing a top sealer (Col 5 line 32); and providing a cardboard tray (Col 7 line 1) comprising a bottom wall (110) with a circumferential edge composed out of an even number of straight edges (114/118/122/126); wall parts (112/116/120/124) each arranged to a straight edge of the bottom wall; first flange parts (145/157) alternately arranged to subsequent wall parts along the circumferential edge, which flange parts are arranged to an edge of said wall part opposite of the respective straight edge of the bottom wall; wherein the first flange parts comprise at least a first (160), a second (164), and a third (168) elongate flange part section, which are connected parallel and along an elongate edge to each other (see Fig. 1), wherein the first elongate flange part section is arranged to the respective wall part, wherein the third elongate flange part section is connected parallel and along an elongate edge to the second elongate flange part section (via 170), wherein the third elongate flange part section is adhered to the outside of the respective wall part (Col 4 lines 18-50), and wherein the second flange part section is double folded against the first flange part section (see Figures 2-4), and wherein the first elongate flange part section slopes downward towards the outer edge of the flange part; arranging the cardboard tray in the top sealer such that the first elongate flange part is pressed to a horizontal position; providing a top seal foil over the cardboard tray; and sealing the top seal foil to the flange parts.  Examiner considers the shrink wrap film to be a seal foil.
Response to Arguments
Applicant’s arguments, see Pages 7-9, filed 07/14/2022, with respect to the rejection(s) of claim(s) 11-12 under USC 102(a)(1)—in view of Jospak have been fully considered and are persuasive.  Jospak lacks the requisite flange parts as now claimed.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)--Burke.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734